(Por la Corte, a propuesta del
Juez Asociado Sr. Hutcbison.)
Por Cuanto, la sección 2 de una ley para reglamentar el peso de los bollos de pan que se vendan u ofrezcan en venta en Puerto Rico, y para otros fines”, aprobada en 12 de abril de 1917 (Leyes de ese año, Tomo I, pág. 129) disponía que:
“Todo pan que se venda o se ofrezca para la venta en Puerto Rico, y cuyo peso sea mayor o menor que el que se establece para la unidad 'tipo' o sea una libra 'avoirdupois’ ó 453 gramos, deberá llevar un rótulo claro e inte-ligible, en inglés o castellano, con el peso correcto y el nombre del fabricante;... ”
Por cuanto, la misma sección tal como quedó enmendada en 1921 (Leyes de ese año, pág. 167), lee en parte como sigue:
“Todo pan que se venda o se ofrezca o exhiba para la venta en Puerto Rico deberá ser envuelto en una bolsa de papel y llevar sobre la misma un rótulo claro e inteligible, en castellano, con el peso correcto y el nombre del fabricante
Por cuanto, en una denuncia radicada en una corte municipal por un inspector insular de pesas y medidas, Marcelo Torres fué acusado de una infracción de dicha sección tal como quedó enmendada, cometida de la manera siguiente:
“Que en 8 de diciembre de 1937, y en la calle José de Diego de Cayey, P. R. del Distrito Judicial Municipal de Cayey, P. R. que forma parte del Distrito Judicial de Guayama, P. R., el referido acusado, Marcelo Torres, voluntaria e ilegalmente exhibía para la venta y vendía una cantidad de bollos de pan, sin que dichos bollos de pan estuviesen rotulados con el nombre del *1020fabricante, peso y precio del bollo, según lo determina la sección de ley arriba citada. El acusado es reincidente. Eué sentenciado por igual delito que el que en esta denuncia se le imputa por la Corte Municipal de Cayey, P. R., en noviembre 16, 1937, en cuatro casos, en cada uno de los cuales fué sentenciado a pagar una multa de $1.00 y costas, sentencia ésta que quedó firme por haber sido satisfechas las multas impuestas y por no haber sido apelada para ante una corte superior o de distrito.
“Hecho contrario a la ley.”
Por Cuanto, el único señalamiento es el siguiente:
‘ ‘ Erró la corte de distrito al desestimar la excepción previa del acusado alegando que los hechos que se le imputan no constituyen delito público. ’ ’
Por Cuanto, aún en el caso de una acusación formal presentada por un fiscal de distrito, lo único que xige el inciso segundo del ar-tículo 71 del Código de Enjuiciamiento Criminal es:
“2. Una exposición de los actos constitutivos del delito, en lenguaje con-ciso y corriente, y redactada de tal modo que cualquier persona de inteligencia común pueda entenderla. ’ ’
Por cuanto, la denuncia en el caso de autos cumple con tal requisito.
Por TANTO, se confirma la sentencia apelada que dictó la Corte de Distrito de Guayama en abril 8, 1938.
El Juez Presidente Sr. Del Toro no intervino.